PER CURIAM: *
Appealing the judgment in a criminal case, Rodger Jack DePute raises an argument that is foreclosed by United States v. Groce, 784 F.3d 291, 294-95 (5th Cir. 2015), in which we held that the knowing use of peer-to-peer file sharing software triggers application of the distribution enhancement under U.S.S.G. § 2G2.2(b)(3)(B). Accordingly, the motion for summary affirmance is GRANTED, *145the alternative motion for an extension of time to file a brief is DENIED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.